Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 5 Apr 2021.
Claims 1-4 are currently pending and have been examined.

	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 16 Jun 2020. It is noted, however, that applicant has not filed a certified copy of a certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application. A translation of an application not filed in English is required when deemed necessary by the examiner as stated in 37 CFR 1.55(g)(2)(iii). The English language translation of a non-English language foreign must be filed together with a statement that the translation of the certified copy is accurate. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 3 recites “information at at least one of.” For purposes of examination this is being interpreted as “information of at least one of.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the reception unit that receives information and the generation unit that generates information in claim 1; and
the output unit that outputs a payment request of claims 2-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-4 recite a device. This is a statutory category. 
Step 2A, prong 1: Claim 1 recites receiving moving process information indicating a moving process including a transportation and a commercial facility to be used by a user and generating authentication information that is commonly usable at the transportation and the commercial facility to be used by the user in accordance with the moving process and is used for authenticating the user. Using common payment mechanisms between vendors of products and/or services is at least one of a commercial interaction or managing business relationships, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. The reception unit and the generation unit are disclosed in Applicant’s originally filed specification as units executed by the central processing unit (CPU) of the information processing device. Therefore, both the reception unit and the generation unit are generically recited elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional details or rules to be followed for the commercial interaction. Claim 2 recites that a payment request is made for payment of a usage fee of the transportation and/or the facility after the user being authenticated. Claim 3 recites that the a payment method is used in accordance with the payment method available at the transportation and the facility. Claim 4 recites that the payment request may be for the facility only when the user leaves the facility for another location. All of these steps further define the commercial interaction of using a common payment method, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: Claim 2 recites an output unit, which is a generically recited computing element. Otherwise, the dependent claims do not recite additional elements other than those recited in claim 1. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11062300 to Sridharan et. al. (“Sridharan”).
Claim 1
Sridharan discloses the following elements:
An information processing device, comprising: (col. 5, ll. 8-26 user can access system with mobile device; system includes a payment server and a point of sale device)
a reception unit that receives moving process information indicating a moving process including a transportation and a commercial facility to be used by a user; (col. 5, ll. 8-26 system receives passenger name record (PNR) from a central travel identification authority to identify a passenger with a travel itinerary; the user can scan the same barcode as a boarding pass and as a payment mechanism at a point of sale in a commercial location)
and a generation unit that generates authentication information that is commonly usable at the transportation and the commercial facility to be used by the user in accordance with the moving process and is used for authenticating the user. (col 4, l. 65 – col. 5, l 7 passenger name record can be linked to one or more financial accounts, forming a virtual wallet to facilitate financial transactions; col. 5, ll. 8-26 system receives passenger name record from a central travel identification authority to identify a passenger with a travel itinerary; the user can scan the same barcode as a boarding pass and as a payment mechanism at a point of sale in a commercial location)
Claim 2
Sridharan discloses the elements of claim 1, above. Sridharan also discloses:
an output unit that outputs, when the user is authenticated using the authentication information at at least one of the transportation and the commercial facility, a payment request for making a payment of a usage fee of the at least one of the transportation and the commercial facility that authenticates the user, in accordance with a payment method associated with the user. (col 4, l. 65 – col. 5, l 7 passenger name record can be linked to one or more financial accounts, forming a virtual wallet to facilitate financial transactions; col. 5, ll. 8-26 user scans the barcode on boarding pass and the point of sale device sends a payment request to the payment server; col. 6, ll. 1-6 the passenger name record can be associated with a plurality of financial accounts including credit card accounts, checking accounts, savings accounts, debit card accounts, prepaid accounts, gift cards, and other methods of payment)
Applicant’s originally filed specification explicitly sets forth that the “usage fee” includes “fees for products purchased at the commercial facility” in paragraph [0024]. Therefore, the claim is met. 
Claim 3
Sridharan discloses the elements of claim 1, above. Sridharan also discloses:
wherein when a plurality of the payment methods is associated with the user, the output unit outputs the payment request in accordance with the payment method that is available at each of the transportation and the commercial facility at which the user is authenticated, from the payment methods. (col. 6, ll. 14-27 different payment methods may be identified for different portions of the trip; col. 6, ll. 36-42 payment can be used for transportation such as tickets and upgrades etc.; col. 6, ll. 28-36 different systems may require different authentication methods; col. 5, ll. 8-26 system receives passenger name record (PNR) from a central travel identification authority to identify a passenger with a travel itinerary; the user can scan the same barcode as a boarding pass and as a payment mechanism at a point of sale in a commercial location)
Applicant’s originally filed specification discloses as an example embodiment that when the transportation system is paid for by an integrated circuit card and the facility is paid with a QR code, then the QR code is generated for payment requests. Applicant’s originally filed specification, [0036]. Sridharan discloses that the barcode used for accessing the transportation is used for payment of goods as set forth above. Therefore, at the breadth of the claim language, the claim is met. 
Claim 4
Sridharan discloses the elements of claim 1, above. Sridharan also discloses:
wherein in at least one of a case where the user moves to the commercial facility using the transportation provided by the commercial facility, and a case where the user moves from the commercial facility to another location, the output unit outputs the payment request for making a payment of the usage fee of the commercial facility only, among the commercial facility and the transportation. (col. 6, ll. 36-42 payment can be used for transportation such as tickets and upgrades etc.; different payments can be selected based on the particular financial transaction – some for travel services, others for restaurants, etc.; a payment can be initiated for only the particular service rendered or good purchased; col. 7, ll. 7-17 users may initiate transactions at several points along a route between locations A, B, and C)
Applicant’s originally filed specification explicitly sets forth that the “usage fee” includes “fees for products purchased at the commercial facility” in paragraph [0024]. Applicant’s specification also discloses an example embodiment in which a user travels to a restaurant on a shuttle and then leaves the restaurant, and presentation of the code at the restaurant results in a payment request for the restaurant only in paragraph [0037]. Therefore, at the breadth of the current claim language, the claim is met by Sridharan disclosing that payments can be separately processed for transportation related payments and facility related payments as set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 20210174334 to Valencia discloses a system for allowing different merchants to use a single payment mechanism via an RFID chip as in at least [0115]-[0116]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628